Power of Attorney I, Virginia G. Breen, the undersigned Director of O'Connor Fund of Funds:Long/Short Credit Strategies LLC (the "Fund"), hereby authorize each of Robert F. Aufenanger, William J. Ferri, James M. Hnilo and Nicholas J. Vagra as an attorney-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By: /s/ Virginia G. Breen Name: Virginia G. Breen Title: Director Dated as of February 21, 2012
